Exhibit 10.14


Award
Number:                                                                           
Grantee
Name:                                                                           


KINETIC CONCEPTS, INC.
2008 OMNIBUS STOCK INCENTIVE PLAN
INTERNATIONAL RESTRICTED STOCK UNIT AWARD AGREEMENT


THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Award Agreement”) is made and
entered into as of _______________, 200__ (the “Date of Grant”), by and between
Kinetic Concepts, Inc., a Texas corporation (the “Company”), and
[_________________________] (the “Grantee”).  Capitalized terms not defined
herein shall have the meaning ascribed to them in the Company’s 2008 Omnibus
Stock Incentive Plan (the “Plan”).  Where the context permits, references to the
Company or any of its Subsidiaries or Affiliates shall include the successors to
the foregoing.
 
Pursuant to the Plan, the Administrator has determined that the Grantee is to be
granted Restricted Stock Units, subject to the terms and conditions set forth in
the Plan and herein (including Appendices A and B), and hereby grants such
Restricted Stock Units.  Each Restricted Stock Unit represents a hypothetical
share of Stock and will, at all times the Award Agreement is in effect, be equal
in value to one share of Stock.
 
1. Grant of Restricted Stock Units.  The Company hereby grants to the Grantee
[_______] Restricted Stock Units (the "Award") on the terms and conditions set
forth in the Award Agreement and as otherwise provided in the Plan.
 
2. Terms and Conditions of Award.  The Award shall be subject to the following
terms, conditions and restrictions:
 
(a)  
Vesting.  The Restricted Stock Units shall vest at such time or times, and/or
upon the occurrence of such events as are set forth in Appendix A
hereto.  Unless otherwise provided on Appendix A, if any Restricted Stock Units
do not vest at such time or times and/or upon occurrence of the events specified
in Appendix A, then the Grantee shall immediately forfeit any rights to those
Restricted Stock Units and the Grantee shall have no further rights thereto and
such Restricted Stock Units shall immediately terminate.
 

(b)  
Nontransferability.  Restricted Stock Units and any interest therein may not be
sold, transferred, pledged, hypothecated, assigned or otherwise encumbered or
disposed of, except by will or the laws of descent and distribution, to the
extent applicable.  Any attempt to dispose of any Restricted Stock Units in
contravention of any such restrictions shall be null and void and without
effect.
 

(c)  
Rights as a Shareholder.  Restricted Stock Units represent only hypothetical
shares; therefore, the Grantee is not entitled to any of the rights or benefits
generally accorded to stockholders with respect thereto, except upon vesting, to
the extent provided in Paragraph 2(d).
 

(d)  
Benefit Upon Vesting.  Upon the vesting of a Restricted Stock Unit, the Grantee
shall be entitled to receive, within 30 days of the date on which such
Restricted Stock Unit vests, an amount in cash, shares of Stock or a combination
of the foregoing, as determined by the Administrator in its sole discretion
equal, per Restricted Stock Unit, to the sum of (1) the Fair Market Value of a
share of Stock on the date on which such Restricted Stock Unit vests and (2) the
aggregate amount of cash dividends paid with respect to a share of Stock during
the period commencing on the Date of Grant and terminating on the date on which
such unit vests.  If the Restricted Stock Unit is to be settled in shares of
Stock, the Company may either (i) issue to the Grantee or the Grantee's personal
representative a stock certificate or (ii) deposit shares of Stock with an
online broker or other service provider contracted by the Company for such
purpose.
 

(e)  
Effect of Termination of Employment or Service; or Change in Control.
 

(i)  
If the Grantee’s employment with or service to the Parent, the Company or any of
its Affiliates terminates for any reason, other than by reason of Grantee’s
death or Disability, the Grantee shall immediately forfeit any rights to the
Restricted Stock Units that have not vested as of the date of termination, if
any, the Grantee shall have no further rights thereto and such Restricted Stock
Units shall immediately terminate.
 

(ii)  
If the Grantee’s employment with or service to the Parent, the Company or any of
its Affiliates terminates by reason of Grantee’s death or Disability, with
respect to Restricted Stock Units that vest based on the passage on time, all
outstanding unvested Restricted Stock Units shall immediately vest and, with
respect to Restricted Stock Units that vest based on the attainment of specified
performance conditions, all outstanding unvested Restricted Stock Units shall
immediately vest as if the target performance goals were met.
 

(iii)  
If the Grantee’s employment with or service to the Parent, the Company or any of
its Affiliates is terminated by the Company other than for Cause within 24
months following a Change in Control, with respect to Restricted Stock Units
that vest based on the passage on time, all outstanding unvested Restricted
Stock Units shall immediately vest and, with respect to Restricted Stock Units
that vest based on the attainment of specified performance conditions, all
outstanding unvested Restricted Stock Units shall immediately vest as if the
target performance goals were met.
 

(f)  
Taxes in Connection With the Grant or Vesting of the Award.  Regardless of any
action the Company or Grantee’s employer (“Employer”) takes with respect to any
or all income tax, social insurance, payroll tax, payment on account or other
tax-related withholding (“Tax-Related Items”), Grantee acknowledges that the
ultimate liability for all Tax-Related Items legally due by Grantee is and
remains Grantee’s responsibility and that the Company and/or the Employer
(1) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Restricted Stock Units,
including, but not limited to, the grant, vesting or settlement of the
Restricted Stock Units, the issuance of Stock upon settlement of the Restricted
Stock Units, the subsequent sale of Stock acquired pursuant to such issuance and
the receipt of any dividends; and (2) do not commit to structure the terms of
the grant or any aspect of the Restricted Stock Units to reduce or eliminate
Grantee’s liability for Tax-Related Items.
 

Prior to the relevant taxable event, Grantee shall pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
Tax-Related Items.  In this regard, Grantee authorizes the Company and/or the
Employer, at their discretion, to satisfy the obligations with regard to all
Tax-Related Items legally payable by Grantee by one or a combination of the
following:
 
(i)  
withholding from Grantee’s wages or other cash compensation paid to Grantee by
the Company and/or the Employer; or
 

(ii)  
withholding from proceeds of the sale of Stock acquired upon vesting/settlement
of the Restricted Stock Unit; or
 

(iii)  
arranging for the sale of Stock issued upon vesting/settlement of the Restricted
Stock Units (on Grantee’s behalf and at Grantee’s direction pursuant to this
authorization); or
 

(iv)  
withholding in shares of Stock issued upon vesting/settlement of the Restricted
Stock Units, provided that the Company only withholds the amount of Stock
necessary to satisfy the minimum statutory withholding amount or such other
amount as may be necessary to avoid adverse accounting treatment.
 

If the obligation for Tax-Related Items is satisfied by withholding in Stock,
Grantee is deemed to have been issued the full number of shares of Stock subject
to the vested Restricted Stock Units, notwithstanding that a number of the
shares of Stock are held back solely for the purpose of paying the Tax-Related
Items due as a result of any aspect of the Restricted Stock Units.
 
Finally, Grantee shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of Grantee’s participation in the Plan that cannot be satisfied by
the means previously described.  The Company may refuse to deliver the Stock if
Grantee fails to comply with Grantee’s obligations in connection with the
Tax-Related Items as described in this section.
 
3. Adjustments.  The Award and all rights and obligations under the Award
Agreement are subject to Section 3 of the Plan.
 
4. Notice.  Whenever any notice is required or permitted hereunder, such notice
shall be in writing and shall be given by personal delivery, facsimile, first
class mail, certified or registered with return receipt requested.  Any notice
required or permitted to be delivered hereunder shall be deemed to have been
duly given on the date that it is personally delivered or, whether actually
received or not, on the fifth business day after depositing in the post or 24
hours after transmission by facsimile to the respective parties named below.
 
 
If to the Company:

 
Kinetic Concepts, Inc.
Attn.:  Chief Financial Officer
8023 Vantage Drive
San Antonio, TX  78230
 
U.S.A.
Phone: 1- (210) 255-6494
Fax: 1- (210) 255-6997



 
If to the Grantee:

 
[Name of Grantee]  ________________________________________
 
[Address]  ________________________________________________
 
Facsimile: ________________________________________________



Either party may change such party’s address for notices by duly giving notice
pursuant hereto.
 
5. Compliance with Laws.
 
(a) Stock (to the extent payable hereunder) shall not be issued pursuant to the
Award granted hereunder unless the issuance and delivery of such Stock pursuant
thereto shall comply with all relevant provisions of law, including, without
limitation, the U.S. Securities Act of 1933, as amended, the U.S. Exchange Act
and the requirements of any stock exchange upon which the Stock may then be
listed, and any applicable local laws, and shall be further subject to the
approval of counsel for the Company with respect to such compliance.  The
Company shall be under no obligation to effect the registration pursuant to the
U.S. Securities Act of 1933, as amended, of any interests in the Plan or any
Stock to be issued hereunder or to effect similar compliance under any state
laws.
 
(b) All certificates for Stock delivered under the Plan (to the extent
applicable) shall be subject to such stock-transfer orders and other
restrictions as the Administrator may deem advisable under the rules,
regulations, and other requirements of the U.S. Securities and Exchange
Commission, any stock exchange upon which the Stock may then be listed, and any
applicable federal, state or local securities law, and the Administrator may
cause a legend or legends to be placed on any such certificates to make
appropriate reference to such restrictions.  The Administrator may require, as a
condition of the issuance and delivery of certificates evidencing shares of
Stock pursuant to the terms hereof, that the recipient of such Stock make such
agreements and representations as the Administrator, in its sole discretion,
deems necessary or desirable.
 
6. Protections Against Violations of Agreement.  No purported sale, assignment,
mortgage, hypothecation, transfer, pledge, encumbrance, gift, transfer in trust
(voting or other) or other disposition of, or creation of a security interest in
or lien on, any of the Stock underlying the Award by any holder thereof in
violation of the provisions of the Award Agreement, the Plan or the Articles of
Incorporation or the Bylaws of the Company, will be valid, and the Company will
not transfer any such Stock on its books nor will any such Stock be entitled to
vote, nor will any dividends be paid thereon, unless and until there has been
full compliance with such provisions to the satisfaction of the Company.  The
foregoing restrictions are in addition to and not in lieu of any other remedies,
legal or equitable, available to enforce said provisions.
 
7. Nature of Award.
 
(a)  
The Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Award Agreement;
 

(b)  
The grant of the Award is voluntary and occasional and does not create any
contractual or other right to receive future grants of Restricted Stock Units,
or benefits in lieu of Restricted Stock Units, even if Restricted Stock Units
have been granted repeatedly in the past;
 

(c)  
All decisions with respect to future grants of Restricted Stock Units, if any,
will be at the sole discretion of the Company;
 

(d)  
Participation in the Plan is voluntary;
 

(e)  
The Award is an extraordinary item that does not constitute compensation of any
kind for services of any kind rendered to the Company or the Subsidiary (or
Affiliate), and which is outside the scope of the Grantee’s employment contract,
if any;
 

(f)  
The Award is not a part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments;
 

(g)  
Neither the Award nor any provision of this Award Agreement, the Plan or the
policies adopted pursuant to the Plan confer upon the Grantee any right with
respect to employment or continuation of current employment, and in the event
that the Grantee is not an employee of the Company and the Subsidiary (or
Affiliate), the Award shall not be interpreted to form an employment contract or
relationship with the Company and the Subsidiary (or Affiliate);
 

(h)  
The future value of the underlying Stock is unknown and cannot be predicted with
certainty;
 

(i)  
If the Grantee receives Stock, the value of such Stock acquired on vesting of
the Award may increase or decrease in value;
 

(j)  
In consideration of the grant of the Award, no claim or entitlement to
compensation or damages shall arise from termination of the Award or diminution
in value of the Award resulting from termination of the Grantee’s active
employment by the Company or the Subsidiary (or Affiliate) (for any reason
whatsoever and whether or not in breach of local labor laws) and the Grantee
shall release the Company and the Subsidiary (or Affiliate) from any such claim
that may arise; if, notwithstanding the foregoing, any such claim is found by a
court of competent jurisdiction to have arisen, then, by signing this Award
Agreement, the Grantee shall be deemed irrevocably to have waived the Grantee’s
entitlement to pursue such claim;
 

(k)  
Notwithstanding any terms or conditions of the Plan to the contrary, in the
event of involuntary termination of the Grantee’s employment (whether or not in
breach of local labor laws), the Grantee’s right to receive the Award and vest
in Restricted Stock Units under the Plan, if any, will terminate effective as of
the date that the Grantee is no longer actively employed and will not be
extended by any notice period mandated under local law (e.g., active employment
would not include a period of “garden leave” or similar period pursuant to local
law); furthermore, in the event of involuntary termination of employment
(whether or not in breach of local labor laws), the Grantee’s right to vest in
Restricted Stock Units after termination of employment, if any, will be measured
by the date of termination of the Grantee’s active employment and will not be
extended by any notice period mandated under local law;
 

(l)  
The Company or the Subsidiary (or Affiliate) are not providing any tax, legal or
financial advice, nor are the Company or the Subsidiary (or Affiliate) making
any recommendations regarding the Grantee’s participation in the Plan, or the
Grantee’s acquisition or sale of the underlying Stock; and
 

(m)  
The Grantee is hereby advised to consult with his/her own personal tax, legal
and financial advisors regarding the Grantee’s participation in the Plan before
taking any action related to the Plan.
 

8. Data Privacy:  The Grantee explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Grantee’s
personal data as described in this document by and among, as applicable, the
Company and the Subsidiaries and Affiliates for the exclusive purpose of
implementing, administering and managing the Grantee’s participation in the
Plan.
 
The Grantee hereby understands that the Company and the Subsidiaries (or
Affiliates) hold certain personal information about the Grantee, including, but
not limited to, the Grantee’s name, home address and telephone number, date of
birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all options or any other entitlement to shares of Stock
awarded, canceled, exercised, vested, unvested or outstanding in the Grantee’s
favor, for the purpose of implementing, administering and managing the Plan
(“Data”).  The Grantee hereby understands that Data may be transferred to any
third parties assisting in the implementation, administration and management of
the Plan, that these recipients may be located in the Grantee’s country or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than the Grantee’s country.  The Grantee hereby understands that
the Grantee may request a list with the names and addresses of any potential
recipients of the Data by contacting the Grantee’s local human resources
representative.  The Grantee authorizes the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Grantee’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom the Grantee may elect to deposit any Stock
acquired upon vesting of the Award.  The Grantee hereby understands that Data
will be held only as long as is necessary to implement, administer and manage
the Grantee’s participation in the Plan.  The Grantee hereby understands that
the Grantee may, at any time, view Data, request additional information about
the storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing the Grantee’s local human resources representative.  The Grantee
hereby understands, however, that refusing or withdrawing the Grantee’s consent
may affect the Grantee’s ability to participate in the Plan.  For more
information on the consequences of the Grantee’s refusal to consent or
withdrawal of consent, the Grantee hereby understands that the Grantee may
contact the appropriate human resources representative responsible for Grantee’s
country at the local or regional level.
 
9. Failure to Enforce Not a Waiver.  The failure of the Company to enforce at
any time any provision of the Award Agreement shall in no way be construed to be
a waiver of such provision or of any other provision hereof.
 
10. Governing Law.  The Award Agreement shall be governed by and construed
according to the laws of the State of Texas without regard to its principles of
conflict of laws.  For purposes of litigating any dispute that arises under this
Award or Award Agreement, the parties hereby submit to and consent to the
jurisdiction of the State of Texas, agree that such litigation shall be
conducted in the courts of San Antonio, Texas, or the federal courts for the
United States for the Western District of Texas, and no other courts, where this
Award grant is made and/or performed.
 
11. Incorporation of the Plan.  The Plan, as it exists on the date of the Award
Agreement and as amended from time to time, is hereby incorporated by reference
and made a part hereof, and the Award and the Award Agreement shall be subject
to all terms and conditions of the Plan.  In the event of any conflict between
the provisions of the Award Agreement and the provisions of the Plan, the terms
of the Plan shall control, except as expressly stated otherwise.  The term
“Section” generally refers to provisions within the Plan (except where denoted
otherwise); provided, however, the term “Paragraph” shall refer to a provision
of the Award Agreement.
 
12. Amendments.  The Award Agreement may be amended or modified at any time, but
only by an instrument in writing signed by each of the parties hereto.
 
13. Agreement Not a Contract of Employment.  Neither the Plan, the granting of
the Award, the Award Agreement nor any other action taken pursuant to the Plan
shall constitute or be evidence of any agreement or understanding, express or
implied, that the Grantee has a right to continue to be employed by, or to
provide services as a director, consultant or advisor to, the Company, any
Subsidiary or Affiliate thereof for any period of time or at any specific rate
of compensation.
 
14. Authority of the Administrator.  The Administrator shall have full authority
to interpret and construe the terms of the Plan and the Award Agreement.  The
Administrator shall have the exclusive discretion to determine when the Grantee
is no longer actively employed for purposes of the Award.  The determination of
the Administrator as to any such matter of interpretation or construction shall
be final, binding and conclusive.
 
15. Binding Effect.  The Award Agreement shall apply to and bind the Grantee and
the Company and their respective permitted assignees or transferees, heirs,
legatees, executors, administrators and legal successors.
 
16. Tax Representation.  The Grantee has reviewed with his or her own tax
advisors the federal, state, local and worldwide tax consequences of the
transactions contemplated by the Award Agreement.  The Grantee is relying solely
on such advisors and not on any statement or representations of the Company or
any of its agents.  The Grantee understands that he or she (and not the Company)
shall be responsible for any tax liability that may arise as a result of the
transactions contemplated by the Award Agreement.
 
17. Language.  If the Grantee has received this or any other document related to
the Plan translated into a language other than English and if the translated
version is different than the English version, the English version will control.
 
18. Electronic Delivery.  The Company may, in its sole discretion, decide to
deliver any documents related to the Award granted under and participation in
the Plan or future awards that may be granted under the Plan by electronic means
or to request the Grantee’s consent to participate in the Plan by electronic
means.  The Grantee hereby consents to receive such documents by electronic
delivery and, if requested, to agree to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.
 
19. Acceptance.  The Grantee hereby acknowledges receipt of a copy of the Plan
and the Award Agreement.  Grantee has read and understands the terms and
provisions thereof, and accepts the Award subject to all the terms and
conditions of the Plan and the Award Agreement.
 
20. Severability.  The provisions of this Award Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.
 
21. Appendix.  Notwithstanding any provision in this Award Agreement or the Plan
to the contrary, the Award shall be subject to the special terms and provisions
set forth in the Appendix B to this Award Agreement for the Grantee’s country of
residence, if any.
 
[SIGNATURE PAGE FOLLOWS]
 
 

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the parties hereto have executed and delivered the Award
Agreement on the day and year first above written.
 
 
KINETIC CONCEPTS, INC.



 
By:  _________________________________________
 
Name: _______________________________________
 
Title: ________________________________________





GRANTEE



 
Signature:  ____________________________________
 
Name:  _______________________________________
 
Address:  _____________________________________
 
______________________________________
 
Telephone No.:  ________________________________
 
Identification No.:  ______________________________
   







 
DATE OF GRANT
 
 
NUMBER OF
RESTRICTED STOCK UNITS
   



SEE APPENDIX A FOR VESTING SCHEDULE.
 
 

--------------------------------------------------------------------------------




APPENDIX B


KINETIC CONCEPTS, INC.
2008 OMNIBUS STOCK INCENTIVE PLAN
INTERNATIONAL RESTRICTED STOCK UNIT AWARD AGREEMENT




This Appendix B includes additional terms and conditions that govern the
Restricted Stock Units granted to Grantee under the Kinetic Concepts, Inc. 2008
Omnibus Stock Incentive Plan (the “Plan”) if Grantee resides in one of the
countries listed below.  This Appendix B forms part of the Award
Agreement.  Capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Award Agreement and the Plan.


This Appendix B also includes information based on the securities, exchange
control and other laws in effect in Grantee’s country as of May 2008.  Such laws
are often complex and change frequently.  As a result, the Company strongly
recommends that Grantee not rely on the information noted herein as the only
source of information relating to the consequences of Grantee’s participation in
the Plan because the information may be out of date at the time Grantee vests in
the Restricted Stock Units or sells Stock acquired under the Plan.


In addition, the information is general in nature.  The Company is not providing
Grantee with any tax advice with respect to Grantee’s Restricted Stock
Units.  The information provided below may not apply to Grantee’s particular
situation, and the Company is not in a position to assure Grantee of any
particular result. Accordingly, Grantee is strongly advised to seek appropriate
professional advice as to how the tax or other laws in Grantee’s country apply
to Grantee’s situation.  Grantee must consult Grantee’s personal tax or legal
advisors for the most current information.


If Grantee is a citizen or resident of a country other than the one Grantee is
working in, the information contained in this Appendix B may not be applicable
to Grantee.




AUSTRALIA
Restricted Stock Units Settled in Stock
 
Grantee understands and agrees that by accepting this Award, the benefit Grantee
receives upon the vesting of the Restricted Stock Units will be settled in Stock
only, and not in cash, notwithstanding the terms of Paragraph 2(d) of the Award
Agreement.
 


AUSTRIA
Consumer Protection Notice
 
Grantee may be entitled to revoke acceptance of the Award Agreement on the basis
of the Austrian Consumer Protection Act (the “Act”) under the conditions listed
below, if the Act is considered to be applicable to the Award Agreement and the
Plan:
 
(i) If the Grantee accepts the Restricted Stock Units outside the business
premises of the Company, Grantee may be entitled to revoke Grantee’s acceptance
of the Award Agreement, provided the revocation is made with one (1) week after
such acceptance of the Award Agreement.
 
(ii) The revocation must be in written form to be valid.  It is sufficient if
Grantee returns the Award Agreement to the Company or the Company’s
representative with language which can be understood as a refusal to conclude or
honor the Award Agreement, provided the revocation is sent within the period
discussed above.
 
 
CANADA
Restricted Stock Units Settled in Stock
 
Grantee understands and agrees that by accepting this Award, the benefit Grantee
receives upon the vesting of the Restricted Stock Units will be settled in Stock
only, and not in cash, notwithstanding the terms of Paragraph 2(d) of the Award
Agreement.
 
Language Consent for Optionees in Quebec
 
The parties acknowledge that it is their express wish that this Agreement, as
well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.


Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention (“Agreement”), ainsi que de tous documents exécutés, avis donnés et
procédures judiciaries intentées, directement ou indirectement, relativement à
ou suite à la présente convention.


Data Privacy Notice and Consent


This provision supplements the “Data Privacy” section of the Agreement:


Grantee hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the
Plan.  Grantee further authorizes the Company and any Subsidiary or Affiliate
and the administrator of the Plan to disclose and discuss the Plan with their
advisors.  Grantee further authorizes the Company and any Subsidiary or
Affiliate to record such information and to keep such information in Grantee’s
employee file.
 
 
CHINA
Exchange Control Restrictions
 
Grantee understands and agrees that, due to exchange control laws in China,
Grantee may be required to immediately repatriate the proceeds from the sale of
Stock and any dividends received in relation to the Stock to China.  Grantee
further understands that such repatriation or proceeds and dividends may need to
be effected through a special exchange control account established by the
Company or a Subsidiary or Affiliate and Grantee hereby consents and agrees that
the proceeds from the sale of Stock and any dividends received may be
transferred to such special account prior to being delivered to Grantee’s
personal account.
 
Furthermore, Grantee agrees to immediately sell all Stock issued to Grantee at
vesting or at a later date (such as the Grantee’s termination of employment or
service) if the Company so requests to facilitate compliance with any applicable
laws or regulations in China.  Grantee also agrees that the Company may instruct
a brokerage firm holding the Stock issued to Grantee at vesting to assist with
the sale of such Stock (on Grantee’s behalf and at Grantee’s direction pursuant
to this authorization).  In event of such sale of Stock, the proceeds of the
sale of the Stock, less any Tax-Related Items and broker’s fees or commissions,
will be remitted to Grantee in accordance with applicable exchange control laws
and regulations.
 
 
GERMANY
There are no country-specific provisions.

 
IRELAND
Director Notification Requirements
 
Directors and secretaries of the Company’s Irish Subsidiary or Affiliate, who
receive a Restricted Stock Unit grant, vest in the Restricted Stock Units,
acquire or sell Stock received under the Plan must notify the Company’s Irish
Subsidiary or Affiliate in writing within five (5) business days of each such
transaction in securities or knowledge of such transaction.  This notification
rule applies as well to a shadow director (i.e., an individual who is not on the
board of the Irish company but who has sufficient control so that the Board of
Directors acts in accordance with the “directions or instructions” of the
individual) of the Subsidiary or Affiliate.
 
If the Grantee is a director of an Irish Subsidiary or Affiliate, the Restricted
Stock Units will be paid in newly issued shares of Stock only.  In no event will
the Restricted Stock Units be paid in treasury shares.  This restriction also
applies to a shadow director of the Irish Subsidiary or Affiliate.
 
Labor Law Acknowledgement
 
This provision supplements the labor law acknowledgement contained in Grantee’s
Award Agreement:
 
By accepting this Award, Grantee acknowledges that he/she understands and agrees
that the benefits received under the Plan will not be taken into account for any
redundancy or unfair dismissal claim.
 
 
JAPAN
There are no country-specific provisions.
 


NETHERLANDS
Notification Regarding Prohibition against Insider Trading
 
If Grantee is a resident of the Netherlands, Dutch insider-trading rules may
impact the sale of Stock acquired at vesting of the Restricted Stock Units.  In
particular, Grantee may be prohibited from effectuating certain Stock
transactions if Grantee has insider information regarding the Company.


Below is a discussion of the applicable restrictions.  Grantee is advised to
read the discussion carefully to determine whether the insider rules could apply
to Grantee.  If it is uncertain whether the insider rules apply, the Company
recommends that Grantee consult Grantee’s legal advisor.  Please note that the
Company cannot be held liable if Grantee does not comply with the Dutch insider
rules.  Grantee is responsible for ensuring that Grantee complies with these
rules.


By accepting the Restricted Stock Units, Grantee acknowledges that he/she has
read and understands this Notification and acknowledges that it is his/her
responsibility to comply with the Dutch insider trading rules, as discussed
herein.


Prohibition against Insider Trading


Dutch securities laws prohibit insider trading.  Under Article 46 of the Act on
the Supervision of the Securities Trade 1995, anyone who has “inside
information” related to the Company is prohibited from effectuating a
transaction in securities in or from the Netherlands.  “Inside information” is
knowledge of a detail concerning the issuer to which the securities relate that
is not public and which, if published, would reasonably be expected to affect
the Stock price, regardless of the development of the price.  The insider could
be any employee of the Company or its Dutch Subsidiary or Affiliate who has
inside information as described above.
 
Given the broad scope of the definition of inside information, certain employees
of the Company working at its Dutch Subsidiary or Affiliate may have inside
information and thus, would be prohibited from effectuating a transaction in
securities in the Netherlands at a time when he or she had such inside
information.
 
Labor Law Acknowledgement
 
This provision supplements the labor law acknowledgment contained in Grantee’s
Award Agreement:
 
By accepting this grant of Restricted Stock Units, Grantee acknowledges that
he/she understands and agrees that: (1) Grantee’s rights under the Plan will
terminate after a period of one year where Grantee does not receive any
compensation from his/her employer, or earlier if Grantee has an employment
agreement that ends before the one-year period expires; and (2) the grant is
being made to Grantee as an incentive for Grantee to stay employed with
Grantee’s current employer and is not remuneration for services rendered.
 
 
UNITED KINGDOM
Withholding Taxes


This provision supplements the “Taxes in Connection With the Grant or Vesting of
the Award” section of the Award Agreement:


If payment or withholding of the Tax-Related Items is not made within ninety
(90) days of the event giving rise to the Tax-Related Items, or such other
period specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and
Pensions) Act 2003 (the “Due Date”), the amount of any uncollected Tax-Related
Items shall constitute a full recourse loan owed by Grantee to Grantee’s
Employer, effective on the Due Date.  Grantee agrees that the loan will bear
interest at a fixed rate based on the market rate on the date the loan is made,
and it will be due and repayable to the Company or the Employer six months from
the date the loan is made.  Payment may be made by any of the means referred to
in the “Taxes in Connection With the Grant or Vesting of the Award” section of
the Award Agreement as long as any immature shares withheld do not exceed
minimum required tax withholding amounts.


Notwithstanding the foregoing, if Grantee is a director or executive officer of
the Company (within the meaning of Section 13(k) of the U.S. Securities and
Exchange Act of 1934, as amended), Grantee shall not be eligible for a loan from
the Company to cover the Tax-Related Items.  In the event that Grantee is a
director or executive officer and Tax-Related Items are not collected from or
paid by Grantee by the Due Date, the amount of any uncollected Tax-Related Items
will constitute a benefit to Grantee on which additional income tax and National
Insurance Contributions (“NICs”) will be payable.  Grantee understands that
Grantee will be responsible for reporting any income tax and NICs due on this
additional benefit directly to HM Revenue & Customs (“HMRC”) under the
self-assessment regime.


National Insurance Contributions


As a condition to the vesting of the Restricted Stock Units, Grantee agrees to
accept any liability for any secondary Class 1 NICs that may be payable by the
Company and/or the Employer with respect to the Due Date.  Grantee further
agrees that the Company and/or the Employer may collect the secondary Class 1
NICs by any of the means set out in Paragraph 2(f) above.  Finally, Grantee
agrees to execute a joint election with the Company and/or the Employer, and any
other consents or elections required to accomplish the above; if Grantee fails
to do so, the Restricted Stock Units shall become null and void without
liability to the Company, the local Employer and/or any Subsidiary (or
Affiliate) of the Company and Grantee will not be permitted to vest in the
Restricted Stock Units.

